EXHIBIT 99.1 CONTACT: Felicia Vonella Acorda Therapeutics fvonella@acorda.com (917) 826-3427 FOR IMMEDIATE RELEASE U.S. District Court Issues Decision to Invalidate Four AMPYRA Patents; Company Will Appeal Ruling ARDSLEY, N.Y. – March 31, 2017 – Acorda Therapeutics, Inc. (Nasdaq:ACOR) today announced that the United States District Court for the District of Delaware upheld U.S. Patent No. 5,540,938 (the ‘938 patent), which pertains to the formulation of AMPYRA® (dalfampridine) Extended Release Tablets, 10 mg and is set to expire in July 2018. The Court invalidated U.S. Patent Nos. 8,663,685 (the ‘685 patent), 8,007,826 (the ‘826 patent), 8,440,703 (the ‘703 patent), and 8,354,437 (the ‘437 patent) which pertain to AMPYRA. The Company will appeal the ruling on these patents. “We are disappointed by the Court’s decision and are preparing our appeal,” said Ron Cohen, M.D., Acorda's President and CEO, “Medical innovation depends on the recognition of valid intellectual property claims. We believe that we demonstrated novel and unexpected findings in our AMPYRA development program that led to the issuance of valid patents.” The Company has developed contingency plans to address its business needs and objectives in the event of a loss of AMPYRA exclusivity, and will provide an update after finalizing the implementation timeline. About Acorda Therapeutics
